Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 27 January 1805
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Mrs Adams
Quincy Jan’ry 27th 1805

Inclosed you have a Letter, to mr Rutledge which you may if you like send to your Brother if you think it will be of any service to him.
We yesterday received a few lines from mr Adams of the 14th from which I learnt you were all in tolerable Health, I want to know if his cough has left him, and whether he has any thing of the Rheumatism in his Limbs. I would have him pay particular attention to his cough, and if he is not quite relieved put a Blister between his Shoulders. Coughs are dangerous if of long continuence. Louisa has a severe attack of the Rheumatism in her neck, one shoulder and arm She has not been able to dress or undress or lay down in her bed without being Bolstered up with pillows for these ten days. A cough also attends her—The pain at times has been extreem—and she has not yet got much relief—I cannot be sufficiently thankfull that I am so well as to be able to go out, & to attend to my family. the colder the weather, the better I have been, and We have had the hardest winter since the year 1780—a snow storm this day which promisses to be deep—and I wish the snow It would last untill April; but we have had but one thing steady which is unsteadiness: no sooner have we had a fine snow & cold enough to make it fine travelling, before a rain has dissolved our prospect—a true emblem of humane Life—to day we put forth like a flower of the feild, to morrow are cut down, & cast away into oblivion. So teach us to number our days, thou Maker of our Frame, that we may apply our Hearts unto wisdom—mr Adams I know will lament the Death of mr Davis, he who lost his wife about a year since, and was Treasurer—He died of a Lung fever, universally regreted—
Mr. Adams and you will also be distrest to learn that our good Friend mr Smith has met with a sad Castastrophe Catastrophe by indorsing Bills to a large amount for mr Goreham who faild for a sum twice as much as he is worth; and has involved Mr Smith and his family in the greatest distress—I do not know of any Calamity which has so affected me for a long time—It excited universal sympathy and compassion throughout all the Town. no family were more beloved, or did more good with their property.
Mr Adams mentiond to me in one of his Letters that you would want a woman when you return here. Prudy Newcombe who formerly lived with you and has been with a Mrs. Vesecy ever since would serve you again—Mrs Dexter told me yesterday that her mother was desirious she should live with you when you come, and that if you would like to have her, you will let me know that I may engage her.
If Mr Adams should see Mr Cranch, let him know that his Father is better than he was the beginning of winter and his Mother who was here yesterday as well as usual as were both his sisters—
I hope my little Boys are Well, tell them of their Grandparents at Quincy where I hope to see them before many Months—
My Love to your Mother and Sisters / From / Your affectionate
Abigail Adams